Citation Nr: 0027301	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.  The veteran's claims 
file was subsequently transferred to the St. Louis, Missouri 
RO.

When this matter was previously before the Board in September 
1998 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence which confirms 
the veteran's claimed inservice stressors.






CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated in the Board's prior REMAND dated in September 
1998, the veteran has met her burden of submitting a well-
grounded PTSD claim because she has submitted medical 
evidence of a current PTSD disability; lay evidence (presumed 
to be credible to establish well-groundedness) of an 
inservice stressor, which in a PTSD case is the equivalent of 
inservice incurrence or aggravation; and medical evidence of 
a nexus between service and the current PTSD disability, in 
the form of diagnoses by VA medical personnel.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); and King v. Brown, 5 Vet. App. 19, 21 (1993).  
Because the claim is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); EF v. Derwinski, 1 Vet. App. 324 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran has undergone several VA psychiatric 
examinations, with varying results.  At the time of a VA PTSD 
examination in February 1994, the veteran described "no 
unusual combat experiences," and indicated that she served 
as a nurse in the Army.  She described experiencing 
flashbacks of "many scuds" coming close while in Bahrain, 
and stated that there were days when there were four scud 
attacks per day.  The examiner found no evidence of 
psychosis, but noted that the veteran "does report the 
stress of scud attacks during Desert Storm."  The examiner 
then diagnosed PTSD, delayed.

In April 1995, the veteran again underwent a VA PTSD 
examination.  At that time, she again gave no account of 
being in combat duty, but stated that "she did witness a 
number of scud missiles."  On examination, the veteran 
reported "occasional flashbacks of reliving scenes of 
watching scud missiles while in Desert Storm in Saudi 
Arabia."  Objective findings included the fact that "[the 
veteran] is preoccupied with the experience of scud attacks 
while in Saudi Arabia and Desert Storm."  The examiner then 
diagnosed borderline PTSD.

In October 1995, the veteran underwent both VA PTSD and 
mental disorders examinations.  At the time of the PTSD 
examination, the veteran again stated that 
she was exposed to scud attacks, but was never wounded.  She 
also reported doing general surgical and medical duties with 
the wounded throughout the period, and indicated that she had 
worked as a surgical and medical nurse before joining the 
military.  She complained that when she returned from Saudi 
Arabia, she kept thinking of things she saw, describing her 
experiences as follows:  

I was never before in that environment, 
with the scuds and the injured people.  I 
never before saw people who had been 
blown up.  I had to do guard duty with a 
weapon and ammunition, too.  I can't 
identify specific or extraordinary 
experiences over there, at any one 
particular place.  Once only I was taken 
off guard duty because of anger.  I had 
wanted to go home because my grandmother 
was dying, and I had administrative 
troubles getting permission.  Later, when 
she did die, I was not informed early 
enough.  I could not get home for my 
mother either, who had had a stroke.

The examiner noted that on direct questioning, seeking PTSD 
criteria, the veteran gave "very incomplete responses."  A 
diagnosis of PTSD, borderline, by history only, was rendered.

At the time of the VA mental disorders examination later that 
same day, the veteran complained bitterly about her 
experiences during the Persian Gulf War as a major stress, 
again noting that "I was exposed to scudding all the time."  
She also again indicated that the death of her grandmother 
and the illness of her mother were stressful, particularly in 
terms of administrative roadblocks to getting leave to visit 
them.  Finally, the veteran also indicated that she had to 
sleep with a gas mask on, which scared her.  The examiner 
noted that the veteran "recounts her experiences in the 
Persian War in Saudi Arabia only in general terms of it being 
a frightening environment and an unfamiliar environment, of 
administrative complexes, of getting leave to see the 
grandmother who was dying."  The examiner then diagnosed 
major depression, recurrent, chronic.

The veteran's psychiatric status was also evaluated at the 
time of her request for treatment for PTSD in December 1996.  
The treatment summary for this hospitalization indicated that 
the veteran reported 7 stressors, as follows:

1.  constant sirens which meant life or death, even though, 
on many occasions, the veteran's unit received no incoming 
artillery or missiles;

2.  being in and out of protective chemical warfare gear and 
being fearful of being gassed while asleep;

3.  witnessing the death of a Saudi Arabian girl who had a 
preexisting heart condition;

4.  talking to an Iraqi prisoner of war who had had his arm 
cut off when he refused to serve in the Iraqi army;

5.  hearing shots fired while walking in the compound, 
although she did not see any enemy soldiers and was unaware 
whether there actually were enemy soldiers present;

6.  the stroke suffered by her mother and the death of her 
grandmother, and the refusal of the Army to let her return 
home initially; and

7.  being merged with another unit from San Antonio, who 
discriminated against her unit and would not help them with 
anything.

In discussing his diagnostic impression, the examiner stated 
that while the veteran did exhibit symptoms that partially 
met the criteria for PTSD, she failed to meet Criterion B or 
Criterion F of the diagnostic criteria for PTSD under the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner diagnosed adjustment disorder 
with anxiety.

Most recently, the veteran was treated on an outpatient basis 
at a VA medical Center (VAMC) in September 1997.  At that 
time, the veteran did not describe any specific stressors, 
and the examination principally described current findings.  
The examiner diagnosed PTSD and depression, mild.

The Board also observes that the veteran testified at a 
hearing before an RO hearing officer in July 1996.  At that 
time, the veteran again related many of these stressors to 
the hearing officer, including frequent scud attacks, 
sometimes as often as 3 or 4 times per night, treating 
casualties from the war, and witnessing the death of a child 
who had heart disease. 

A review of the veteran's claims file reveals several 
diagnoses of PTSD by various VA examiners, including a 
diagnosis of PTSD, delayed in February 1994, a diagnosis of 
borderline PTSD in April 1995, a diagnosis of PTSD, 
borderline, by history only in October 1995, and a diagnosis 
of PTSD in September 1997.  Furthermore, some of these 
diagnoses have been linked by the examiners to the veteran's 
claimed inservice stressors.  Thus, the Board's analysis must 
turn to the remaining issue of whether the record contains 
credible supporting evidence that the claimed inservice 
stressors themselves actually occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces  
of the United States Report of Transfer or Discharge, 
indicates that the veteran received multiple awards and 
decorations, including the Army Service Ribbon, Army Lapel 
Button, National Defense Service Medal, Marksman 
Qualification Badge, Army Reserve Components Achievement 
Medal, and the Sharpshooter Qualification Badge, none of 
which indicates combat experience.  Similarly, the veteran's 
military occupation specialty is listed as "practical 
nurse," which is not a specialty which is, on its face, 
indicative of a combat role.  Furthermore, the veteran 
herself has consistently and repeatedly reported to examiners 
that she was not engaged in combat.  The Board acknowledges 
that in a statement received by VA in March 2000, the veteran 
"retracted" this statement, stating that she now believes 
that she was "involved in combat" because she had to get in 
a defensive posture many times, had to wear her combat gear 
and her chemical mask, and feared being killed or injured.  
However, the Board observes that mere presence in a combat 
zone or the reporting of indirect experiences of an 
individual while there are not sufficient to show that the 
veteran engaged in combat with the enemy. Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir 1996).  Thus, as the veteran has 
not been shown to have been engaged in combat with the enemy, 
any alleged in-service stressors must be verified, i.e., 
corroborated by credible supporting evidence.

In September 1998, the Board REMANDED the veteran's claim for 
further development.  At that time, the Board noted that the 
while the veteran had alleged several stressors at the time 
of examinations and during her July 1996 hearing before an RO 
hearing officer, her principal stressors were related to 
allegations that her unit, the 114th Evacuation Unit, was 
frequently subjected to scud missile attacks from January to 
May 1991, while she was stationed in Saudi Arabia.  The Board 
acknowledged that the RO had sent a VA Form 21-3101, Request 
for Information, to the Commander of the U.S. Army Reserve 
Unit for the 21st General Hospital in May 1995 and again in 
August 1995, requesting copies of the veteran's 201 File and 
DA Form 20, and had also sent this request to the Commander 
of the U.S. Army Reserve Components Personnel & 
Administrative Center (ARPERCEN) in November 1995, without 
success.  However, the Board observed that confirmation of 
the veteran's claimed inservice stressors, to particularly 
include her claims that her unit came under repeated scud 
attacks, might be contained in the Unit History Reports for 
the veteran's unit.  Therefore, the Board instructed the RO 
to request copies of the action reports or unit histories for 
the 114th Evacuation Unit for the period in which the veteran 
served in the Persian Gulf, i.e., January to May 1991.  The 
RO was instructed to then determine whether any of the 
veteran's claimed stressors were verified by these unit 
histories or other evidence of record, and, if so, to 
schedule the veteran for a VA psychiatric examination to 
determine whether the veteran suffered from PTSD due to a 
verified inservice stressor.

The RO then requested the unit histories for the veteran's 
unit from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) and from the National Personnel Records 
Center (NPRC) in October 1998.  In June 1998, the USASCRUR 
responded with a copy of the unit history submitted by the 
114th Evacuation Hospital, which documented the locations, 
missions, operations and significant activities of the unit 
during the veteran's tour of duty in the Persian Gulf.  A 
review of this unit history reveals only one reference to 
scud attacks, in the section reserved for information 
regarding unit deployment.  It was noted that the veteran's 
unit was deployed to Saudi Arabia at least three weeks 
prematurely, and that the necessary equipment and supplies 
did not arrive until three weeks after the unit's arrival in 
Saudi Arabia.  This report then indicated that "[t]he result 
was three more wasted weeks in transient quarters in Dhahran.  
A unit should not be deployed until its equipment arrival is 
imminent.  The unit was in danger in Dhahran without proper 
protection in fest [sic] tent during Scud attacks."

The Board notes that the only two diagnoses of PTSD which 
were based on specific inservice stressors - i.e., those 
rendered at the time of the February 1994 and the April 1995 
VA examinations - both appear to have been based solely on 
the veteran's claim that she had "witness[ed] a number of 
scud missiles" and that her unit came under attack as many 
as four times per day.  However, the Board finds that this 
unit history does not provide evidence sufficient to 
corroborate the veteran's reported stressor of experiencing 
multiple scud missile attacks.  The unit history does not 
state that the veteran's unit actually came under attack by 
scuds, nor does it state the frequency or duration of these 
attacks.  As such, these records obviously do not serve to 
confirm the veteran's more specific related stressors, such 
as seeing a washboard which had apparently been flattened by 
a piece of shrapnel from a scud missile.

The Board acknowledges that the veteran has described several 
other stressors, including her mother's stroke, the death of 
her grandmother, witnessing the death of a Saudi Arabian girl 
from heart failure, talking to a maimed Iraqi soldier, 
hearing shots fired somewhere in the compound, being forced 
to wear protective chemical warfare gear, and being 
mistreated by the unit into which she was merged.  Many of 
these stressors are verifiable - and, indeed, several have 
been verified by, among other sources, a fellow soldier who 
served with the veteran in Desert Storm and who submitted a 
statement in September 1997.  However, none of the examiners 
to whom these stressors were reported rendered a diagnosis of 
PTSD.  On the contrary, the veteran reported these stressors 
to the examiner who performed the December 1996 PTSD 
examination, who then specifically found that the veteran did 
not meet the criteria for a diagnosis of PTSD.   Similarly, 
the veteran reported some of these stressors to the examiners 
who performed the October 1995 PTSD and mental disorders 
examinations, who then diagnosed PTSD, by history only, and 
major depression, respectively.

In addition, the Board acknowledges that in recent 
correspondence the veteran has alleged a new stressor.  In a 
December 1998 statement, and again in a March 2000 statement, 
the veteran indicated that one morning at approximately 3 
a.m. she was returning from the latrine when a tall, red-
haired lieutenant began to run after her.  She stated that 
when she shined her flashlight into his face, he ducked into 
a tent and stopped pursuing her, but that she believed that 
"this male was going to do harm to me."  As an initial 
matter, the Board observes that it does not appear that the 
special evidentiary procedures for PTSD claims based on 
personal assault that were established in February 1996 in VA 
Adjudication Manual M21-1, Part III, p. 5.14c (Feb. 20, 1996) 
are for application, since the veteran has not alleged that 
she actually was assaulted, but rather only believed that she 
could have been.  See Patton v. West, 12 Vet. App. 272 
(1999).  In any case, even if this incident could be 
verified, no examiner has discussed this claimed stressor in 
rendering a diagnosis of PTSD.

The Board acknowledges the veteran's contention, as set forth 
in a statement received by VA in March 2000, that her 
"stressor was 'Desert Storm,'" itself by virtue of her 
having served in the stressful environment there.  This is 
consistent with several examination reports, such as the 
October 1995 mental disorders examination, in which the 
veteran recounted her experiences in the Persian Gulf "only 
in general terms of it being a frightening environment and an 
unfamiliar environment, with administrative complexes," and 
the October 1995 PTSD examination, in which the veteran gave 
"very incomplete responses" when questioned about PTSD 
criteria, and indicated that she could not "identify 
specific or extraordinary experiences over there, at any one 
particular place."  However, in this regard, the Board notes 
that mere service in a combat zone does not qualify as a 
stressor for PTSD because a qualifying stressor is based on 
an event.  It is the distressing event, rather than the mere 
presence in a combat zone, which may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[S]ervice in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences."). 

Therefore, since the Board has found that none of the 
veteran's PTSD diagnoses were linked to specific inservice 
stressors which have been verified by credible supporting 
evidence, the veteran's claim for service connection for PTSD 
does not meet the requirements of 38 C.F.R. § 3.304(f) and 
must be denied.


ORDER

The veteran's claim for service connection for PTSD is 
denied.


		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

